■ BUCHWALTER, J.
These actions were brought by the Oakley Lumber Co and C. L. Grote Sons against Jos-Ieph Slone, on appeal. Stone had contracted to erect a dwelling house for one, Lena Decker, upon her property and in the performance of that contract purchased of the Lumber Co lumber and mill work and with Grote & Sons for the tin work. Slone abandoned the job and Mrs. Decker employed a person to do work toward finishing the house.
The questions presented are whether the Lumber Co and Grote & Sons, sub-contractors, had valid mechanics’ liens. The Lumber Co. claims that it made its last delivery of lumber on May 19 and filed its lien July 17, 1923. The evidence showed that the last item was delivered April 19, 1923. The Court of Appeals held in this, case that where a mechanics’ lien is not filed within 60 days after last item is delivered, the sub-contractor is not entitled to a lien.
The C. L. Grote Sons lien was filed within the required time, but no notice as provided under 8312 GC, was ever filed with the owner. The Court of Appeals held in this case that:
There was no evidence to show that sworn statements were ever furnished either to Slone, the contractor, or to Decker, the owner. For this reason the lien of C. L. Grote Sons cannot be allowed.
Decree accordingly.